Memorandum
ADKINS, J.
At the conclusion of the argument counsel for plaintiff made an oral motion that the court find for plaintiff; and counsel for defendant moved that the court find for defendant.
The motion of counsel for plaintiff is denied, and that of counsel for defendant is granted.
Counsel on both sides requested a general finding. Therefore I have not found specific facts.
While I regard the case as a close one, after studying the record several times I have reached the conclusion above stated.
My finding is based in part upon the fact that for a period of about one year, in 1924 and 1925, plaintiff was able to perform satisfactorily the duties of assistant plumbing inspector in the District of Columbia. The work was described as arduous requiring that plaintiff be on his feet a substantial part of the day, and that he made inspections of buildings both large and small before they were completed.
My finding is based in part also upon the fact that the great weight of the testimony of the physicians was against the plaintiff.*

 On Nov. 8, 1933, a new trial was granted and finding for plaintiff was made by consent of Veterans Bureau.